Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20150305501, Brown et al., hereafter, Brown (which has a priority date of 4/23/14, which predates the priority date of the present application of 1/13/16), in view of USPN 4577773, Bitel, and further in view of USPGPUB 20150164244, Zeidner et al., here after Zeidner. 
Regarding Claims 1 and 10, Brown discloses a method for the manufacture of a compartmented assembly, comprising the steps of: cutting a bottom panel (fig. 1, 12) from a first sheet of material (par. 0037), the cutting of the bottom panel comprising cutting bottom panel edge attachment notches into at least three bottom panel edges (by cutting the edges of the sheet material which comprises square holes 20 therein, notches are formed in the edges of the material), the bottom panel edge attachment notches defining bottom panel edge attachment tabs therebetween (tabs 22 between notch portions therebetween), wherein a bottom panel floor is disposed between at least three bottom panel edges (since the floor as seen in fig 6 comprises four edges); cutting at least three side panels (14, par 0038 “partitions 14 can be…cut to desired lengths in a manner similar to that as described above for the base 12”) each comprising a side panel wall (fig 6) from a second sheet of material the same as or different than the first sheet of material (par 0038, where both possibilities i.e. the same material or different, 

    PNG
    media_image1.png
    806
    952
    media_image1.png
    Greyscale

Brown lacks at least the bottom panel being fabricated from rigid acrylic wherein per Claim 10 the acrylic material is transparent. 
Bitel discloses a utility box method which includes the provision of dividers 12 which, like the panel dividers of Brown, are designed to compartmentalize a storage compartment, and discloses that it is known for dividers of this type to be made of a transparent rigid acrylic material in order to provide a resilient locking design (col. 4, 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by forming at least one of bottom panel from rigid acrylic in order to provide a resilient locking design, as taught by Bitel.
Brown also lacks at least the bottom panel being fabricated having a thickness of about .106 inches.
Zeidner discloses a divider for shelfing (Fig 1) which includes a divider 20, like the dividers of Brown and the divider of the present invention, and discloses that in such a construction of removable dividers, it is known to have “the divider possess a lateral thickness of about 0.10 to 0.20 inches” (par 0052) in order to maintain the strength and rigidity of the divider, and reduce manufacturing costs, par 0052.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by having the walls of the dividers of the Modified Brown assembly be a thickness of about .106 inches in order to maintain the strength and rigidity of the divider, and reduce manufacturing costs as taught by Zeidner.
Regarding Claim 8, in Brown, each side panel top edge and divider panel top edge are free from notches and tabs and the top edges are unattached to other panels such that the assembly has an open top opposite the bottom panel which permits access into the primary compartment (see figures 3 and 6).
Regarding Claim 15, the Brown method as modified by Bitel and Zeidner discloses all the limitations of Claim 1 as discussed above.
Brown lacks the side panels and first divider panel being fabricated from rigid acrylic.
Bitel discloses a utility box method which includes the provision of dividers 12 which, like the panels of Brown, are designed to compartmentalize a storage compartment, and discloses that it is known for dividers of this type to be made of a transparent acrylic material in order to provide a resilient locking design (col. 4, 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by forming at least one side panel and first divider panel out acrylic in order to provide a resilient locking design, as taught by Bitel.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Bitel, and Zeidner, and further in view of USPN 4357383, Howden. 
Regarding Claim 2, the Brown method as modified by Bitel and Zeidner discloses all the limitations of Claim 1 as discussed above. 
Modified Brown lacks destaticizing at least one of the bottom panel, side panels, and first divider panel using ionized air.
Howden discloses a process of forming a metallized layer on rigid polymeric substrates in order to make the layered substrate suitable for packaging edible products, (abstract), and discloses that it is known to create such a metallized layer by a process of destaticizing a portion of the layer of the substrate by directing a current of ionized air against a surface thereof, in order to facilitate handling of the structure prior to consumer use (col. 3, 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by forming a metallized layer on the Brown walls via destaticizing a portion of the layer of the walls by directing a current of ionized air against a surface thereof in order to have the walls be suitable for packaging edible products, as taught by Howden, via a process that makes the walls and related parts easier to handle during a manufacturing thereof, as also taught by Howden.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Bitel, and Zeidner, and further in view of USPN 5105953, Finnegan.   
Regarding Claims 3-4, the Brown method as modified by Bitel and Zeidner discloses all the limitations of Claim 1 as discussed above. 
Modified Brown lacks securing at least one of the side panels and the first divider panel to the bottom panel using an adhesive, and applying an adhesive to a juncture between the side panel bottom edges and the bottom panel edges; and applying an adhesive to a juncture between at least one of the divider panel side edges and at least one of the side panel walls.
Finnegan discloses a drawer storage rack like that of Brown in which several compartment forming pieces are joined together in an interlocking fashion.  Also, Finnegan discloses that, in such a process where parts are attached to one another, it is useful to add an adhesive at the portions of the parts which are attached to one another to accomplish a sufficient supporting fit of the parts (col. 1, 55-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by applying adhesive to overlapping joining parts of the Brown interlocking storage assembly components in order to make the connection more rigid if so desired by a user in view of the teachings of Finnegan.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Bitel, Zeidner and Finnegan and further in view of USPGPUB 20080026662, Ramsey. 
Regarding Claims 5-7, the Brown method as modified by Bitel, Zeidner and Finnegan discloses all the limitations of Claim 4 as discussed above. 
Modified Brown lacks the adhesive comprising a radiation curable adhesive, wherein the adhesive comprises a UV curable adhesive and the method further comprises: curing the adhesive by subjecting the assembly to a UV source, and also wherein the UV curable adhesive comprises an acrylated urethane adhesive. 
Ramsey discloses a flexible surface having a UV curable waterproofing composition used for adhesion, abstract and par 0002, and discloses that, in treating a material to be beneficially adhesive and waterproof,  UV curable (par 0004) and radiation curable (par 0005) compositions, such as urethane adhesives (par 0344), may be used and which adhesives may be acrylated (par 0005) and that it is known to cure such materials by subjecting the materials to UV sources (par 0247) in order to initiate rapid polymerization in the treating process (par 0247, and par 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by having the adhesive comprise a radiation curable adhesive, wherein the adhesive comprises a UV curable adhesive and the method further comprises: curing the adhesive by subjecting the assembly to a UV source, and also wherein the UV curable adhesive comprises an acrylated urethane adhesive  in order to have the adhesive be adhesive through a beneficially efficient rapid polymerization process as taught by Ramsey.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Bitel, and Zeidner and further in view of USPGPUB 20110159262, Negishi.  
Regarding Claim 9, the Brown method as modified by Bitel and Zeidner, discloses all the limitations of Claim 1 as discussed above. 
Modified Brown lacks the cutting being done by a laser.
Negishi discloses a method of cutting acrylic plates (par 0003), like the acrylic plate walls of modified Brown, and discloses that in such cutting that it is known to perform the cutting of such materials by laser cutting (par 0003). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by incorporating laser cutting to cut the acrylated parts of Modified Brown in order to use a known effective cutting technique to cut the acrylated parts of Modified Brown.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Bitel, and Zeidner, and further in view of USPN 5848926, Jardetzky.  
Regarding Claim 11, the Brown method as modified by Bitel and Zeidner discloses all the limitations of Claim 1 as discussed above.
Modified Brown lacks the acrylic being cast acrylic. 
Jardetzky discloses a method of creating removably adherable construction elements, like the removably adherable acrylic elements of Brown, and discloses that in making such removably adherable elements that it is known to make the elements out of cast acrylic.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by making the acrylic parts of Modified Brown out of cast acrylic in order to use a known material to create the acrylated detachably connected parts of Modified Brown.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Bitel and Zeidner, and further in view of USPGPUB 20120319550, Manniso.
Regarding Claim 13, the Brown method as modified by Bitel and Zeidner discloses all the limitations of Claim 1 as discussed above. 
Modified Brown lacks the acrylic having a thickness not greater than about 0.275 inches (7).
Manniso discloses a parts storage drawer (Fig 1)  which includes a divider 16, like the dividers of Brown, having a retainer wall portion 70/67 and discloses that in such a construction of removable dividers, like the removable dividers of Brown, that it is known to have “any suitable thickness including, but not limited to greater than about 3 mm, greater than about 5 mm, greater than about 10 mm, greater that about 15 mm, greater than about 20 mm, and any range between and including the thickness values provided”, which ranges fall in the range of .275 inches (par 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by having the walls of the dividers of the Modified Brown method be a thickness of .275 inches in order to have the walls of a divider be of thickness shown to be effective in the art for such dividers.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Bitel, and Zeidner, and further in view of USPGPUB 20140156049, Walker, Jr.  
Regarding Claim 14, the Brown method as modified by Bitel and Zeidner discloses all the limitations of Claim 1 as discussed above. 
Modified Brown lacks the method steps of: providing, over a network, an interactive template that enables a user to graphically design the compartmented assembly, wherein the interactive template provides the ability of the user to graphically input specifications for the compartmented assembly, including at least the following specifications: specification of a size and shape of the base panel; and specification of the placement of the at least one divider panel within the primary compartment; receiving, over the network, the specifications from the user; inputting the specifications to a digitally controlled cutting device; placing at least one of the first, second, and third sheets of material into the digitally controlled cutting device; and performing the cutting steps with the digitally controlled cutting device.
Walker Jr. discloses a systems and methods for construction abstraction including steps of: providing, over a network (par 0069), an interactive template (par 0046, the file input and related subsequent inputs serve as an interactive template) that enables a user to graphically design a compartmented assembly (fig. 4, par 0051, par 0065), wherein the interactive template provides the ability of the user to graphically input specifications for the compartmented assembly (par 0066), including at least the following specifications: specification of a size and shape of a base panel (par 0050 -0051); and specification of the placement of the at least one divider panel within the primary compartment (par 0050); receiving, over the network, the specifications from the user (par 0043, and 0050); inputting the specifications to a digitally controlled cutting device (par 0047); placing at least a set of materials into the digitally controlled cutting device (par 0047); and performing the cutting steps with the digitally controlled cutting device (par 0068), in order to interactively generate a frame design based on user specifications in an automated manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by using the machine of Walker Jr. via the method steps of: providing, over a network, an interactive template that enables a user to graphically design the compartmented assembly, wherein the interactive template provides the ability of the user to graphically input specifications for the compartmented assembly, including at least the following specifications: specification of a size and shape of the base panel; and specification of the placement of the at least one divider panel within the primary compartment; receiving, over the network, the specifications from the user; inputting the specifications to a digitally controlled cutting device; placing at least one of the first, second, and third sheets of material into the digitally controlled cutting device; and performing the cutting steps with the digitally controlled cutting device, in order to produce the cut and assembled components disclosed in Brown in an automated manner, as taught in Walker Jr.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Bitel, and Zeidner, and further in view of USPN 2945732 Edmonson.  
Regarding Claim 16, the Brown apparatus as modified by Bitel and Zeidner discloses all the limitations of Claim 1 as discussed above.
Brown lacks the portions of the bottom floor panel that are circumscribed by the side panels and the divider panels being free of bottom panel floor attachment apertures.
Edmonson discloses an adjustable divider assembly like that of Brown, and of the present invention, in which divider panels (4) are removably secured to a base panel (1, col. 2, lines 30-40), via holes in the base, and discloses that in such an assembly it is known to include portions of the bottom floor panel that are circumscribed by the side panels and the divider panels being free of bottom panel floor attachment apertures (for instance see portions A, C, D, E, F, G, and H).     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown changing the number of holes in the body of Brown to allow for certain areas of the Brown base board that are surrounded by side panels to be free of holes in order to provide a sturdy base which prevents any leakage from materials stored within the compartment portions where no aperture holes are present in the areas of the base which are surrounded by dividers.
Regarding Claims 17-18, the Brown apparatus and method of method of use thereof as modified by Bitel and Zeidner discloses all the limitations of limitations of Claim 1 which are shared with Claims 17-18 (as discussed above).
Brown lacks (per claim 17) the portions of the bottom floor panel that are circumscribed by the side panels and the divider panels being free of bottom panel floor attachment apertures.
Edmonson discloses an adjustable divider assembly like that of Brown, and of the present invention, in which divider panels (4) are removably secured to a base panel (1, col. 2, lines 30-40), via holes in the base, and discloses that in such an assembly it is known to include portions of the bottom floor panel that are circumscribed by the side panels and the divider panels being free of bottom panel floor attachment apertures (for instance see portions A, C, D, E, F, G, and H).     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown changing the number of holes in the body of Brown to allow for certain areas of the Brown base board that are surrounded by side panels to be free of holes in order to provide a sturdy base which prevents any leakage from materials stored within the compartment portions where no aperture holes are present in the areas of the base which are surrounded by dividers.

Response to Arguments
Applicant's arguments filed 2/8/22 with respect to the 35 USC 112 and prior art rejections of claims 1-18 have been fully considered and are not persuasive.  
Applicant first argues, with regard to claims 1-16, that the proposed modification of Brown in view of Bitel would render the prior art invention being modified (Brown) unsatisfactory for its intended purpose, and that therefore the modification is improper.   Specifically, Applicant notes that Brown requires the use of a flexible material for the base.  Applicant points to the abstract and to paragraphs 0010, 1104, and 0011 to support this.  In these passages it is noted in Brown that the components of the kit of Brown can be rolled up in tubular form, in order to allow for a convenient packaging of the kit.  Because of this applicant argues that modifying Brown to make the base rigid would make Brown inoperative for its intended purpose.
Examiner disagrees.  Brown, generally, is directed to a drawer organizer kit with the function of creating a storage container with dividers in a drawer (abstract).  Modifying Brown to include the base thereof being rigid would not affect the main function of Brown of providing a storage organizer in a drawer.  Thus, in making the modification to have the base of Brown be a rigid acrylic material the functionality of drawer organizer of Brown is retained. Further, the disclosure of Brown which teaches that the components of Brown can be flexible does not discourage a modification to make the base rigid.  The fact that something can be flexible does not imply that it cannot be inflexible. Thus Brown does not require flexibility of the components, but only discloses that flexibility of the components is one possibility. A person of ordinary skill in the art faced with the disclosure of Brown would recognize that material selection of the base and other components is trade off with certain materials having one benefit and other materials having another benefit.  The flexible option of the components would provide the benefit of packaging, while a non flexible rigid design of the base would assist a user in transportability – e.g. it would make it easier to transport the kit from one drawer to another if so desired.  Other materials are not only possible, with the known benefits as described in Bitel, but also the changing of a material would be an obvious matter of design choice with well known trade offs between different types of available materials. 
Thus, the rejection of Claims 1-16 over Brown in view of Bitel are maintained.
Applicant next argues, with regard to Claims 17-18, that modification of Brown in view of Edmonson fails to disclose “portions of the bottom floor panel that are circumscribed by the side panels and the divider panels being free of bottom panel floor attachment apertures. To support this, Applicant notes that Edmonson lacks this feature as quoted herein: 
“FIG. 1 appears to show areas of the device that are free from apertures as is asserted in the Office Action. However, the specification of Edmondson make it abundantly clear that the apertures ("square holes") are present across the entire floor panel, but were not included in the figure for clarity. For example, it is disclosed that "The entire surface of the board is provided with square holes 2, spaced as in Fig. 3, those showing in the corners being only fragmentary."3 It is also disclosed that "Referring to Fig. 3, the board 1 is provided with equally spaced square holes 2 over the entire surface."4 As to the construction of the bottom panel, it is disclosed that "In the one foot square board would be punched %/" square holes, spaced /2" apart and 13/32" from the margin, with 17 to the row. These are the holes into which the pegs of the dividers are inserted”.

Examiner disagrees.  Even though it is clear that Edmonson discloses that the whole base thereof includes apertures holes, it does not follow that the portions of the bottom floor panel that are circumscribed by the side panels and the divider panels are not free of attachment tab apertures.  Rather, as seen in fig 2 for instance of Edmonson, the portions directly adjacent to the sidewalls (17) of the device and the side panels (4) are devoid of apertures (2).  In other words there is clearly a space between the walls and the holes (2).  Thus, in Edmonson the portions of the bottom floor panel that are circumscribed by the side panels and the divider panel(s) are free of attachment tab apertures.  Thus, the rejections of Claims 17-18 over Brown in view of Edmonson are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO AYALA/
Examiner, Art Unit 3724

/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724